IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLEN PRESBURY, SR., : CIVIL ACTION
Plaintiff, :
Vv. : NO. 19-1791
JOHN WETZEL, et al.,
Defendants.
MEMORANDUM
KEARNEY,J. ¢- June 5, 2019

Allen Presbury, Sr., presently incarcerated at SCI Phoenix, pro se alleges prison officials
violated his civil rights when they lost his legal property when they moved him from SCI
Graterford to SCI Phoenix. After dismissing his Complaint, we granted him leave to amend. We
today dismiss Mr. Presbury’s amended Complaint with prejudice for failing to state a claim.

I. Allegations

Mr. Presbury’s claims arise from the Pennsylvania Department of Correction’s alleged loss
of forty-years of his legal paperwork relating to his criminal case when moving prisoners from SCI
Graterford to the newly constructed SCI Phoenix. In construing the initial Complaint, we
understood Mr. Presbury alleged the loss of his legal paperwork prevented him from pursuing a
habeas petition based on new evidence. He primarily sought compensation for his lost property.
After granting Mr. Presbury leave to proceed in forma pauperis, we dismissed his Complaint for
failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii).!

Mr. Presbury filed an Amended Complaint against the same prison officials whom he
claims are responsible for losing his property, again seeking damages for the loss of his legal

documents. He alleges Defendants mismanaged the transfer of inmates and lost inmates’ property.
He unsuccessfully attempted to resolve the matter through the grievance process. Mr. Presbury
also clarifies we misunderstood his pursuit of a habeas petition. Mr. Presbury claims he “was
preparing to send to the Phila. Review Unit D.A. matters upon vindication of his conviction when
[his] material was lost.”

The Philadelphia District Attorney’s Conviction Review Unit (“CRU”) “investigates and
reviews convicted offenders’ legitimate claims of innocence.”* “All requests to the CRU must be
submitted in writing by the petitioner using the CRU Submission and Consent Forms” which are
available on the District Attorney’s website.* The CRU submission form is a two-page form asking
the petitioner to explain in detail the basis for his innocence claim, including new evidence
supporting his claim, and to attach documents supporting his claim.

I. Analysis

As Mr. Presbury is proceeding in forma pauperis, we dismiss the Complaint if it fails to
state a claim.> We must determine whether the complaint contains “sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face.”® Conclusory allegations do
not suffice.’ As Mr. Presbury is proceeding pro se, we construe his allegations liberally.®

“To state a claim under § 1983, a plaintiff must allege the violation of a right secured by
the Constitution and laws of the United States, and must show that the alleged deprivation was
committed by a person acting under color of state law.”? “Under the First and Fourteenth

10 “Where prisoners assert that

Amendments, prisoners retain a right of access to the courts.
defendants’ actions have inhibited their opportunity to present a past legal claim, they must show

(1) that they suffered an ‘actual injury’—that they lost a chance to pursue a ‘nonfrivolous’ or

‘arguable’ underlying claim; and (2) that they have no other ‘remedy that may be awarded as
recompense’ for the lost claim other than in the present denial of access suit.”!! “[T]he underlying
cause of action, . . . is an element that must be described in the complaint.”

A. Mr. Presbury fails to plead a claim for denied access to courts.

Mr. Presbury again fails to state a claim for denial of access to the courts. He now makes
clear the Defendants did not preclude him from filing or pursing nonfrivolous claims in court.
Rather, he sought to petition to the District Attorney’s CRU to have his conviction reviewed and,
presumably, vacated. Even if the disruption of those efforts could give rise to a constitutional
claim, it is not clear why Mr. Presbury cannot still petition the District Attorney’s CRU for relief.
This petition is available on-line. It is also not clear his challenge is arguable or non-frivolous
because Mr. Presbury has not alleged facts about the merits of his challenge. Mr. Presbury again
failed to state a constitutional claim in connection with the loss of his legal property.”?

B. Mr. Presbury fails to plead a due process claim.

To the extent Mr. Presbury is again asserting a due process violation, there is still no basis
for a due process claim. “[A]n unauthorized intentional deprivation of property by a state
employee does not constitute a violation of the procedural requirements of the Due Process Clause
of the Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is available.’”’!*
The Pennsylvania Department of Corrections’ grievance procedure and the Pennsylvania Tort
Claims Act provide sufficient remedies for intentional deprivations of property by state
employees.'> He has available remedies. Mr. Presbury has not stated a basis for a due process
claim.

I. Conclusion

We dismiss Mr. Presbury’s Amended Complaint for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)\(ii). As we already granted Mr. Presbury leave to amend, and as his Amended
Complaint suffers from the same defects as the initial Complaint, further attempts at amendment

are futile.

 

' We first concluded Mr. Presbury failed to state a claim for denial of access to the courts because
he failed to allege facts to support a plausible conclusion he was prevented from pursuing a non-
frivolous challenge to his conviction. We also concluded Mr. Presbury could not state a due
process claim based on the loss of his property. He was given leave to file an amended complaint
in the event he could state a basis for a claim he was denied access to the courts.

2 ECF Doc. No. 7 at 10. We adopt the pagination assigned to Mr. Presbury’s pleadings by the
CM-ECF docketing system.

3. See Office of the District Attorney, Conviction Review Unit, at
https://www.phila.gov/districtattorney/aboutus/Pages/CRU.aspx (last accessed June 4, 2019).

4 Id.

> 28 U.S.C. § 1915(e)(2)(B) Gi).

6 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Id.

8 Higes v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

° West v. Atkins, 487 U.S. 42, 48 (1988).

10 Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008).

'l Tq (quoting Christopher v. Harbury, 536 U.S. 403, 415 (2002)).

'2 Christopher, 536 U.S. at 415.

'3 See Bowens v. Matthews, No. 18-3032, 2019 WL 1461537, at *2 (3d Cir. Apr. 2, 2019) (“To the
extent that Bowens described his PCRA claim at all, he did not describe it well enough to show
that it is ‘nonfrivolous’ or ‘arguable.’“); Monroe, 536 F.3d at 206 (plaintiffs’ alleges “defendants
confiscated their legal materials” and “they lost the opportunity to pursue attacks of their
convictions and civil rights claims” without “specify[ing] facts demonstrating that the claims were
nonfrivolous” did not state a claim).

'4 Hudson v. Palmer, 468 U.S. 517, 533 (1984).

'S See Spencer v. Bush, 543 F. App’x 209, 213 (3d Cir. 2013) (explaining prison’s grievance
program constituted sufficient post deprivation remedy for loss of boxes of legal material); Shakur

4
 

v. Coelho, 421 F. App'x 132, 135 (3d Cir. 2011) (per curiam) (explaining the Pennsylvania Tort
Claims Act provides an adequate remedy for a willful deprivation of property by state officials);
Tillman v. Lebanon Cty. Corr. Facility, 221 F.3d 410, 422 (3d Cir. 2000) (holding prison grievance
system provides adequate post-deprivation remedy). Any claims based on the handling of Mr.
Presbury’s grievances fail because “[p]rison inmates do not have a constitutionally protected right
to a grievance process.” Jackson v. Gordon, 145 F. App’x 774, 777 (3d Cir. 2005) (per curiam);
see also Caldwell v. Beard, 324 F. App’x 186, 189 (3d Cir. 2009) (per curiam).
